DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-19 are objected to because of the following informalities:  There is no such claim status identifier as “previously cancelled’ (e.g. Claims 11-19). An acceptable format would be “Claim 11 (canceled)” (see MPEP 714.2.C).  Furthermore, it is not appropriate to include cancelled claim text.   Appropriate correction is required. 
Claim 1 is objected due to inconsistencies with the multiple variations in claim language referring to “oversized implant interface” 

Drawings
The objections to the drawings have been overcome by the substitute specification filed 09/29/2020.

Specification
The substitute specification filed 09/29/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “said at least one tooth abutment”.  There is insufficient antecedent basis for this limitation in the claim.  The Claim is interpreted as depending from claim 2 for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERGGREN et al. (US 2010/0291509 A1).
Regarding Claim 1, Berggren discloses an intermediate denture support bar system comprising (Abstract, lines 4-7):

 

    PNG
    media_image1.png
    407
    521
    media_image1.png
    Greyscale

a support bar (5) having a dimension smaller than the at least one oversize cutout and the support bar at least partially comprising a metal material (Claims 16-17 and [0035] line 26), the support bar further comprising at least one oversized implant interface (17) (Figs. 23a and 12-17, and [0047] lines 1-10) extending in a first direction from the support bar, the oversized implant interfaces (17) having a dimension larger than a final implant interface ([0047]: oversized implant interface(s) (17) are shaped to be placed over, and therefore having a dimension larger than, a final dental preparation or an implant supported abutment; “one or several parts 17 where the part 17 (or each part 17) is shaped to define an interface for a dental implant, an implant supported abutment or a dental preparation, e.g., to fit such a structure);

Regarding Claim 2, Berggren discloses the support bar further comprising at least one oversized tooth abutment extending in a second direction to the support bar (Fig. 23a: interfaces (17) further configured as a tooth abutment [0047]: the support bar further comprises multiple interfaces (17) extending in different directions, while each interface are shaped to define an interface for a dental implant, an implant supported abutment, or a dental preparation. The final product in the form of a dental bridge 1 will typically have one or several parts 17 where the part 17 (or each part 17) is shaped to define an interface for a dental implant, an implant supported abutment or a dental preparation, e.g., to fit such a structure. For example, the dental bridge shown in FIG. 23a may be a bridge having parts 17 that are shaped to be placed over a dental preparation or an implant supported abutment. Parts 17 of the bridge structure 5 that presents such interfaces are made to fit the geometry of a specific patient. Includes multiple interface ([0047] last 10 lines). 
Regarding Claim 3, Berggren discloses a filler material (7) within the oversized cutout (Fig. 8c, [0035]).
Regarding Claims 4 and 10, Berggren discloses said denture material blank with the secured support bar correlates to the final shape and dimensions of a final implant interface ([0047]); and a final tooth abutment ([0047]); whereby the system enables a reference and registration relationship between a final tooth portion and the final implant interface ([0047]-[0048]).

Regarding Claim 6, Berggren discloses said at least one oversized implant interfaces (17) comprises one to ten implant interfaces (Fig. 23a-24, and [0047]-[0048]).
Regarding claims 7-9, the support bar further comprising at least one tooth cut-out extending in a second direction to the support bar (Figs. 7-17, (7, 17), [0047] last 10 lines); and a tooth portion applied to the at least one tooth cut-out (Claims 12 and 25; [0047] last 10 lines).
 
Response to Arguments
Applicant’s arguments with respect to “at least partially comprising a metal material”, dimensions of oversize cutouts, and oversize implant interfaces have been considered but are moot because new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772